Name: 2003/424/EC: Commission Decision of 6 June 2003 amending Decision 96/603/EC establishing the list of products belonging to Classes A "No contribution to fire" provided for in Decision 94/611/EC implementing Article 20 of Council Directive 89/106/EEC on construction products (Text with EEA relevance) (notified under document number C(2003) 1673)
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  building and public works
 Date Published: 2003-06-12

 Avis juridique important|32003D04242003/424/EC: Commission Decision of 6 June 2003 amending Decision 96/603/EC establishing the list of products belonging to Classes A "No contribution to fire" provided for in Decision 94/611/EC implementing Article 20 of Council Directive 89/106/EEC on construction products (Text with EEA relevance) (notified under document number C(2003) 1673) Official Journal L 144 , 12/06/2003 P. 0009 - 0009Commission Decisionof 6 June 2003amending Decision 96/603/EC establishing the list of products belonging to Classes A "No contribution to fire" provided for in Decision 94/611/EC implementing Article 20 of Council Directive 89/106/EEC on construction products(notified under document number C(2003) 1673)(Text with EEA relevance)(2003/424/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products(1), as amended by Directive 93/68/EEC(2),Having regard to Commission Decision 2000/147/EC of 8 February 2000 implementing Council Directive 89/106/EEC as regards the classification of the reaction to fire performance of construction products(3), and in particular Article 1(1) thereof,Whereas:(1) Commission Decision 96/603/EC(4), as amended by Decision 2000/605/EC(5), established a list of products belonging to Classes A "No contribution to fire" provided for in Tables 1 and 2 of the Annex to Commission Decision 94/611/EC(6), which described the European classification system for expressing the reaction to fire performance of construction products.(2) Decision 94/611/EC has been replaced by Decision 2000/147/EC.(3) The notes for "Mortar with inorganic binding agents" in the table set out in the Annex to Decision 96/603/EC should be adapted to technical progress.(4) Decision 96/603/EC should therefore be amended accordingly.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Construction,HAS ADOPTED THIS DECISION:Article 1In the table set out in the Annex to Decision 96/603/EC, for "Mortar with inorganic binding agents" the notes "Rendering/plastering mortars and mortars for floor screeds based on one or more inorganic binding agent(s), e.g. cement, lime, masonry cement and gypsum" are replaced by "Rendering/plastering mortars, mortars for floor screeds and masonry mortars based on one or more inorganic binding agent(s), e.g. cement, lime, masonry cement and gypsum".Article 2This Decision is addressed to the Member States.Done at Brussels, 6 June 2003.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 40, 11.2.1989, p. 12.(2) OJ L 220, 30.8.1993, p. 1.(3) OJ L 50, 23.2.2000, p. 14.(4) OJ L 267, 19.10.1996, p. 23.(5) OJ L 258, 12.10.2000, p. 36.(6) OJ L 241, 19.9.1994, p. 25.